




EXHIBIT 10.23


20__ PERFORMANCE RESTRICTED STOCK UNITS
GRANT AGREEMENT


To:  [ ]


Effective _____________, 20__ (the “Date of Grant”), the Compensation Committee
of the Board of Directors (the “Committee”) of Babcock & Wilcox Enterprises,
Inc. (“BW”) awarded you a grant of performance-based restricted stock units
(“Performance RSUs”) under the Babcock & Wilcox Enterprises, Inc. 2015 Long-Term
Incentive Plan (the “Plan”). By accepting your grant online through the Schwab
Equity Award Center, you agree that these incentives are granted under and
governed by the terms and conditions of the Plan, and this 20__ Performance
Restricted Stock Units Grant Agreement, which is included in the online
acceptance process.  A copy of the Plan and the Prospectus relating to the stock
issued under the Plan can be found at http://equityawardcenter.schwab.com under
the “At a Glance/My Company Info” tab in your Schwab account.  The Plan and
Prospectus are incorporated by reference and made a part of the terms and
conditions of your award.  If you would like to receive a copy of either the
Plan or Prospectus, please contact [ ].


Any reference or definition contained in this Agreement shall, except as
otherwise specified, be construed in accordance with the terms and conditions of
the Plan and all determinations and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive on you and your legal representatives and beneficiaries. The term
“BW” as used in this Agreement with reference to employment shall include
subsidiaries of BW (including unconsolidated joint ventures). Whenever the words
“you” or “your” are used in any provision of this Agreement under circumstances
where the provision should logically be construed to apply to the beneficiary,
estate, or personal representative, to whom any rights under this Agreement may
be transferred by will or by the laws of descent and distribution, it shall be
deemed to include such person.


Performance RSUs


Performance RSU Award. You have been awarded <shares_awarded> performance-based
restricted stock units (the “Initial Performance RSUs”). These Performance RSUs
represent a right to receive shares of B&W common stock, calculated as described
below, provided the applicable performance measures and vesting requirements set
forth in this Agreement have been satisfied.


Vesting Requirements. Subject to the “Forfeiture of Performance RSUs” provision
below, Performance RSUs do not provide you with any rights or interest therein
until they become vested under one of the following circumstances (each a
“Vesting Date”):



1

--------------------------------------------------------------------------------



•
on the third anniversary of the Date of Grant, provided you are still employed
by B&W (with the number in which you vest determined as described in the “Number
of Performance RSUs” provision below);



•
100% of the Initial Performance RSUs shall become vested prior to the third
anniversary of the Date of Grant of on the earliest to occur of: (a) the date of
termination of your employment from BW due to death, (b) your Disability or (c)
a Change in Control, but only to the extent provided under the heading “Change
in Control Vesting” below; and



•
the Committee may provide for additional vesting under other circumstances, in
its sole discretion, to the extent permitted under the Plan.



For purposes of this Agreement, the term “Reduction in Force” means a
termination of employment under circumstances that would result in the payment
of benefits under The Babcock & Wilcox Employee Severance Plan or a successor
plan (as may be amended) whether or not you are a participant in such plan,
termination of employment in connection with a voluntary exit program, or
termination of employment under other circumstances which the Committee
designates as a reduction in force.


Change in Control Vesting


(a)
If you remain employed by BW throughout the period beginning on the Date of
Grant and ending on the date of a Change in Control, you will become 100% vested
in all unvested RSUs evidenced by this Agreement upon the Change in Control,
except to the extent that an award meeting the requirements of section (d) of
this “Change in Control Vesting” paragraph below (a “Replacement Award”) is
provided to you in accordance with such section (d) to replace, adjust or
continue the award of the RSUs covered by this Agreement (the “Replaced Award”).
If a Replacement Award is provided, references to the RSUs in this Agreement
shall be deemed to refer to the Replacement Award after the Change in Control.



(b)
If, upon or after receiving a Replacement Award, you experience a termination of
employment with BW (or any successor) (the “Successor”) by reason of you
terminating employment for Good Reason or the Successor terminating your
employment other than for Cause, in each case within a period of two years after
the Change in Control and during the vesting period set forth in the “Vesting
Requirements” paragraph, you shall become 100% vested in the Replacement Award
upon such termination.



(c)
If a Replacement Award is provided, notwithstanding anything in this Agreement
to the contrary, any outstanding RSUs that at the time of the Change in Control
are not subject to a “substantial risk of forfeiture” (within the meaning of
Section 409A of the Code) will be deemed to be vested at the time of such Change
in Control and will be paid as provided for in the “Settlement of RSUs”
paragraph below.




2

--------------------------------------------------------------------------------



(d)
For purposes of this Agreement, a “Replacement Award” means an award: (i) of the
same type (e.g., restricted stock units) as the Replaced Award; (ii) that has a
value at least equal to the value of the Replaced Award; (iii) that relates to
publicly traded equity securities of BW or its successor in the Change in
Control or another entity that is affiliated with BW or its successor following
the Change in Control; (iv) if your holding the Replaced Award is subject to
U.S. federal income tax under the Code, the tax consequences of which under the
Code are not less favorable to you than the tax consequences of the Replaced
Award; and (v) the other terms and conditions of which are not less favorable to
you holding the Replaced Award than the terms and conditions of the Replaced
Award (including the provisions that would apply in the event of a subsequent
Change in Control). A Replacement Award may be granted only to the extent it
does not result in the Replaced Award or Replacement Award failing to comply
with or be exempt from Section 409A of the Code. Without limiting the generality
of the foregoing, the Replacement Award may take the form of a continuation of
the Replaced Award if the requirements of the two preceding sentences are
satisfied. The determination of whether the conditions of this section (d) are
satisfied will be made by the Committee, as constituted immediately before the
Change in Control, in its sole discretion.



(e)
For purposes of this Agreement, “Cause” means: (i) your willful and continued
failure to perform substantially your duties with the Company or an Affiliate
(occasioned by reason other than your physical or mental illness or disability)
after a written demand for substantial performance is delivered to you by BW
which specifically identifies the manner in which BW believes that you have not
substantially performed your duties, after which you shall have thirty (30) days
to defend or remedy such failure to substantially perform your duties; (ii) your
willful engaging in illegal conduct or gross misconduct which is materially and
demonstrably injurious to BW; or (iii) your conviction with no further
possibility of appeal for, or plea of guilty or nolo contendere by you to, any
felony. The cessation of your employment under subparagraph (i) and (ii) above
shall not be deemed to be for “Cause” unless and until there shall have been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters (3/4) of the entire membership of the Committee at
a meeting of such Committee called and held for such purpose (after reasonable
notice is provided to you and you are given an opportunity, together with your
counsel, to be heard before such Committee), finding that, in the good faith
opinion of such Committee, you are guilty of the conduct described in
subparagraph (i) or (ii) above, and specifying the particulars thereof in
detail.



(f)
A termination “for Good Reason” shall mean your termination of employment with
the Successor as a result of the initial occurrence, without your consent, of
one or more of the following events:



(i)
a material diminution in your duties or responsibilities from those applicable
immediately before the date on which a Change in Control occurs;

(ii)
a material reduction in your annual rate of base salary or target bonus as in
effect on the Change in Control or as either of the same may be increased from
time to time thereafter;


3

--------------------------------------------------------------------------------



(iii)
a material reduction in the amount of your annual target long-term incentive
compensation opportunity (whether payable in cash, common stock or a combination
thereof) as in effect on the Change in Control or as the same may be increased
from time to time thereafter, unless such material reduction applies to all
similarly situated executives of BW and the parent corporation resulting from
the Change in Control; and provided that for the avoidance of doubt, a material
reduction of such annual target long-term incentive compensation opportunity
shall not be deemed to occur if such opportunity becomes payable solely in cash;
or

(iv)
a change in the location of your principal place of employment with BW by more
than fifty (50) miles from the location where you were principally employed
immediately before the Change in Control without your consent.

Notwithstanding the foregoing, “Good Reason” shall not be deemed to exist
unless: (A) you have provided written notice to BW of the existence of one or
more of the conditions listed in (i) through (iv) above and your intention to
terminate employment as a result within sixty (60) days after your knowledge of
such condition or conditions occurs; and (B) such condition or conditions have
not been cured by BW within thirty (30) days after receipt of such notice.


Forfeiture of Performance RSUs. Except in connection with a “Retirement” as
defined below, Performance RSUs which are not or do not become vested upon your
termination of employment for any reason shall, coincident therewith, be
forfeited and be of no force and effect.


In the event you terminate employment prior to the third anniversary of the Date
of Grant due to Retirement, [ ].


For purposes of this Agreement, “Retirement” means a voluntary termination of
employment after attaining age 65, or an involuntary termination of employment
under circumstances that would result in the payment of benefits under The
Babcock & Wilcox Employee Severance Plan, or a successor plan (as may be
amended) whether or not you are a participant in such plan, or under other
circumstances which the Committee designates as a reduction in force.


In the event that (a) you are convicted of (i) a felony or (ii) a misdemeanor
involving fraud, dishonesty or moral turpitude, or (b) you engage in conduct
that adversely affects or may reasonably be expected to adversely affect the
business reputation or economic interests of B&W, as determined in the sole
judgment of the Committee, then all Performance RSUs and all rights or benefits
awarded to you under this grant of Performance RSUs are forfeited, terminated
and withdrawn immediately upon such conviction or notice of such determination.
The Committee shall have the right to suspend any and all rights or benefits
awarded to you hereunder pending its investigation and final determination with
regard to such matters. The forfeiture provisions of this paragraph are in
addition to the paragraphs under the heading “Clawback Provisions” below.


Number of Performance RSUs. Subject to adjustments permitted by the Plan, the
number of Performance RSUs in which you will vest under this Agreement, if any,
will be determined by [ ]. The maximum number of Performance RSUs in which you
can

4

--------------------------------------------------------------------------------



vest is 200% of your Initial Performance RSUs and the minimum number of
Performance RSUs in which you can vest is 0% of your Initial Performance RSUs.


The vested percentage applicable to [ ] will each be determined over the
Performance Period as illustrated in the schedules set forth below. For purposes
of this Agreement, the “Performance Period” means the period beginning on [ ]
and ending on [ ].


Performance Metrics. [ ]


Settlement of Performance RSUs.


(a)
No Deferral Election or Change in Control. If you have not made a permitted
deferral election and settlement is not occurring in connection with or
following a Change in Control, vested Performance RSUs shall be settled in
shares of BW common stock, which shares shall be distributed as soon as
administratively practicable after the Settlement Date (as defined below), but
in no event later than March 15 following the end of the calendar year in which
the Settlement Date occurs.



(b)
Change in Control.



(i)
Notwithstanding anything in this Agreement to the contrary, to the extent any
Performance RSUs are vested as of a Change in Control, such vested Performance
RSUs shall be settled in shares of BW common stock within 10 business days of
the Change in Control.



(ii)
Notwithstanding anything in this Agreement to the contrary, if, during the
two-year period following a Change in Control, you experience a qualifying
termination of employment (as described in section (b) of the “Change in Control
Vesting” paragraph above), the Performance RSUs that are vested as of the date
of such termination of employment shall be paid within 10 business days of such
termination of employment to the extent they have not been previously paid to
you.



(c)
Deferral Election. If selected by the Committee, you may choose to defer receipt
of Performance RSUs under the Plan by executing a valid deferral election form
in accordance with Section 409A of the Internal Revenue Code of 1986, as amended
from time to time. If you have made a permitted deferral election, shares shall
be distributed on the Settlement Date.



(d)
Definition of “Settlement Date”. For purposes of this Agreement, “Settlement
Date” means either: (i) the applicable Vesting Date or, in the event you made a
permitted deferral election pursuant to the Plan with respect to this grant,
(ii) the date(s) of the applicable distribution event in accordance with such
deferral election.



Dividend, Voting Rights and Other Rights. You shall have no rights of ownership
in the shares of BW common stock underlying the Performance RSUs and shall have
no right to vote such shares

5

--------------------------------------------------------------------------------



until the date on which the shares are transferred to you pursuant hereto. To
the extent that cash dividends are otherwise paid with respect to shares of BW
common stock, dividend equivalents will be credited with respect to the shares
underlying the Performance RSUs and shall vest at the same time as the related
Performance RSUs vest. Vested dividend equivalents shall be paid at the same
time the underlying shares are transferred to you, with no earnings accruing
thereon. Dividend equivalents credited with respect to Performance RSUs that do
not vest shall be forfeited at the same time the related Performance RSUs are
forfeited.


Taxes


You will realize income in connection with this Performance RSU grant in
accordance with the tax laws of the jurisdiction that is applicable to you. You
should consult your tax advisor as to the federal and/or state income tax
consequences associated with this Performance RSU grant as it relates to your
specific circumstances.


By acceptance of this letter, you agree that any amount which BW is required to
withhold on your behalf, including state income tax and FICA withholding, in
connection with income realized by you under this grant or as otherwise required
under applicable law will be satisfied by withholding whole units or shares
having an aggregate fair market value as near equal in value but not exceeding
the amount of such required tax withholding, unless the Committee determines to
satisfy the statutory minimum withholding obligation by another method permitted
by the Plan.


Regardless of the withholding method, you will promptly pay to BW the amount of
income tax which BW is required to withhold in connection with the income
realized by you in connection with this grant and, unless prohibited by
applicable law, that you hereby authorize BW to withhold such amount, in whole
or in part, from subsequent salary payments, without further notice to you.


Transferability


Performance RSUs granted hereunder are non-transferable other than by will or by
the laws of descent and distribution or pursuant to a qualified domestic
relations order.




Securities and Exchange Commission Requirements


If you are a Section 16 insider, this type of transaction must be reported on a
Form 4 before the end of the second (2nd) business day following the Date of
Grant. Please be aware that if you are going to reject the grant, you should do
so immediately after the Date of Grant to avoid potential Section 16 liability.
Please advise Jessica Klomparens and Angie Winter immediately by e-mail, fax or
telephone if you intend to reject this grant. Absent such notice of rejection,
B&W will prepare and file the required Form 4 on your behalf within the required
two business day deadline.


Those of you covered by these requirements will have already been advised of
your status. Others may become Section 16 insiders at some future date, in which
case reporting will be required at that time. If Section 16 applies to you, you
are also subject to Rule 144. This Rule is applicable only when the shares are
sold, so you need not take any action under Rule 144 at this time.

6

--------------------------------------------------------------------------------





Clawback Provisions



Recovery of RSUs.  In the event that BW is required to prepare an accounting
restatement due to the material noncompliance of BW with any financial reporting
requirement under the U.S. federal securities laws as a result of fraud (a
“Restatement”) and the Board reasonably determines that you knowingly engaged in
the fraud, BW will have the right to recover the RSUs granted during the
three-year period preceding the date on which the Board or BW, as applicable,
determines it is required to prepare the Restatement (the “Three-Year Period”),
or vested in whole or in part during the Three-Year Period, to the extent of any
excess of what would have been granted to or would have vested for you under the
Restatement.



Recovery Process.  In the event a Restatement is required, the Board, based upon
a recommendation by the Committee, will (a) review the RSUs either granted or
vested in whole or in part during the Three-Year Period and (b) in accordance
with the provisions of this Agreement and the Plan, will take reasonable action
to seek recovery of the amount of such RSUs in excess of what would have been
granted to or would have vested for you under the Restatement (but in no event
more than the total amount of such RSUs), as such excess amount is reasonably
determined by the Board in its sole discretion, in compliance with Section 409A
of the Code.  There shall be no duplication of recovery under Article 20 of the
Plan and any of 15 U.S.C. Section 7243 (Section 304 of The Sarbanes-Oxley Act of
2002) and Section 10D of the Exchange Act. The clawback provisions of this
Agreement are in addition to the forfeiture provisions contained under the
heading “Forfeiture of Performance RSUs” above.


Compensation Recovery Policy. Notwithstanding anything in this Agreement to the
contrary, you acknowledge and agree that this Agreement and the award described
herein (and any settlement thereof) are subject to the terms and conditions of
the BW’s clawback policy (if any) as may be in effect from time to time
specifically to implement Section 10D of the Exchange Act, and any applicable
rules or regulations promulgated thereunder (including applicable rules and
regulations of any national securities exchange on which BW shares may be
traded) (the “Compensation Recovery Policy”), and that the terms of this
Agreement shall be deemed superseded by and subject to the terms and conditions
of the Compensation Recovery Policy from and after the effective date thereof.


Other Information


Neither the action of BW in establishing the Plan, nor any action taken by it,
by the Committee or by your employer, nor any provision of the Plan or this
Agreement shall be construed as conferring upon you the right to be retained in
the employ of BW.

7